Birdsong, Judge.
In this court’s opinion in this case dated July 7, 1977 (Robinson v. State, 143 Ga. App. 37 (237 SE2d 436)), in Division 4, p. 39, we held that a five-man jury was constitutionally adequate.
The Supreme Court of the United States has held in this and other cases that a five-man jury is not sufficient; six jurors is the constitutional minimum. See Ballew v. Georgia,-U. S.-(98 SC 1029, 55 LE2d 234) (1978). The judgment in this case has been vacated and remanded for further consideration in light of Ballew v. Georgia, supra. In addition, it was ordered that appellant Robinson recover from the State of Georgia One Hundred Dollars ($100) for his costs.
Accordingly, the judgment of this court stands reversed, the verdict and judgment of the trial court are reversed, and the case is remanded for further proceedings not inconsistent with the opinions of the Supreme Court.

Judgment of the trial court reversed.


Bell, C. J., and Shulman, J., concur.